Citation Nr: 0501243	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a wound of the 
left thigh and knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative residuals of radical 
prostatectomy with bilateral pelvic node dissection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Montgomery, Alabama.

Service connection was established for the veteran's prostate 
disability, to include entitlement to special monthly 
compensation based on the loss of use of a creative organ, in 
a November 2002 rating decision and a 100 percent disability 
rating was assigned effective in July 1996 while a 10 percent 
disability rating was assigned effective in February 1997.  
In December 2002, the veteran voiced disagreement with the 10 
percent disability rating.

A December 2002 rating decision reflects that the veteran's 
10 percent disability rating for a wound of the left thigh 
and knee was continued.  The veteran voiced disagreement with 
this determination later that same month.

A Statement of the Case (SOC) concerning both issues on 
appeal was issued in March 2003.  The veteran's substantive 
appeal was received in June 2003.  This appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

The Board notes that it appears through the veteran's 
arguments in support of his increased rating claim that he 
has raised a claim of entitlement to service connection for 
residuals of a left knee lateral meniscectomy.  The August 
1970 rating decision by which service connection was 
established for the knee disability currently under appeal 
specifically indicates that service connection for fragment 
wounds of the left lower extremity was the only matter for 
which service connection was granted.  As a consequence, the 
Board refers the issue of entitlement to service connection 
for residuals of a left knee lateral meniscectomy, a separate 
and distinct disability from shell fragment wounds, to the RO 
for appropriate action.


REMAND

The veteran's VA Form 9, reflects that he requested a hearing 
before a local hearing officer at the RO to offer testimony 
in support of his claims.  See 38 C.F.R. §§ 20.700 (2004).  
The claims folder does not indicate that such a hearing has 
been scheduled.  Moreover, the veteran must be notified of 
which portion of the information and evidence necessary to 
substantiate his claims for which he is responsible and which 
evidence it is VA's duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case hereby is REMANDED for the following:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's increased rating claims.  The 
veteran must be specifically informed of 
the evidence necessary to substantiate 
his claims and of the portion of the 
information and evidence necessary to 
substantiate his claims for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  He also 
should be advised to submit any relevant 
evidence in his possession.

2.  Schedule the veteran for a hearing 
before a decision review officer at the 
earliest opportunity, and notify him of 
the date, time, and location of the 
hearing.  If, for whatever reason, he 
decides that he no longer wants a 
hearing, then this should be documented 
in the record.  Also, if he fails to 
report for the scheduled hearing without 
good cause, this also should be 
documented in the record.

3.  Readjudicate the veteran's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental SOC that contains notice of 
all relevant actions taken on the claims 
for benefit and considers all evidence 
received since June 2004.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




